Case 8:21-bk-10525-ES        Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23                   Desc
                              Main Document     Page 1 of 7


  1   Robert K. Lu
      REID & WISE LLC
  2   633 West 5th Street, 26th Floor
      Los Angeles, CA 90071
  3   619-300-1849
      Email: rlu@reidwise.com
  4
      Edward Wu (pro hac vice pending)
  5   REID & WISE LLC
      One Penn Plaza, Suite 2015
  6   New York, New York 10119
      Tel: (212) 858-9968
  7   Email: ewu@reidwise.com

  8
      Attorneys for the EB5 Investors1
  9
 10
                             UNITED STATES BANKRUPTCY COURT
 11
                              CENTRAL DISTRICT OF CALIFORNIA
 12
                                         SANTA ANA DIVISION
 13

 14

 15   In re:                                             Case No.: 8:21-bk-10525-ES
 16   THE SOURCE HOTEL, LLC, a                           Chapter 11
 17   California limited liability company,

 18            Debtor and Debtor in Possession.          LIMITED OBJECTION OF CERTAIN EB5
                                                         INVESTORS TO THE DEBTOR’S MOTION
 19                                                      TO APPROVE THE SETTLMEENT WITH
                                                         SHADY BIRD LENDING, LLC AND
 20                                                      GUARANTORS
 21

 22                                                      Hearing:
                                                         Date:    August 12, 2021
 23                                                      Time:    10:30 a.m.
                                                         Place:   ZoomGov
 24

 25

 26
 27
      1
 28       The EB5 Investors are (i) Mr. Jian Hua, (ii) Mr. Jun Liu, and (iii) Ms. Haiyuan Ma.




                                                          1
Case 8:21-bk-10525-ES         Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23                       Desc
                               Main Document     Page 2 of 7


  1           Mr. Jian Hua, Mr. Jun Liu, and Ms. Haiyuan Ma (collectively, the “EB5 Investors”),2 by
  2   and through their undersigned counsel, hereby submit this limited response (this “Limited
  3
      Response”) to the Motion for Entry of Order Approving Settlement with Shady Bird Lending,
  4
      LLC and Guarantors, as Set Forth in that Certain Stipulation for Relief from the Automatic Stay
  5
      and Ancillary Relief, and Granting Related Relief [ECF No. 190] (the “Motion”),3 and
  6

  7   respectfully represent:

  8                                           LIMITED OBJECTION

  9            1.     Pursuant to the Stipulation for Relief from the Automatic Stay and Ancillary Relief
 10
      (the “Stipulation”),4 which was entered into by and among the debtor in the above captioned
 11
      chapter 11 case (the “Debtor”), Shady Bird Lending, LLC (“Shady Bird”), and Donald Chae and
 12
      Min Chae (together, the “Guarantors,” and collectively with the Debtor and Shady Bird, the
 13
      “Stipulation Parties”), the Stipulation Parties seek to, inter alia, (i) conduct a lightning fast sale
 14

 15   of substantially all of the assets of the Debtor to occur on September 30, 2021,5 and (ii) allow the

 16   claim of Shady Bird in an amount that will be no less than $32,926,074.6
 17            2.     If the Court approves the Stipulation and the aggressive sale timeline that is
 18
      contemplated therein, the EB5 Investors will be severely prejudiced. The EB5 Investors hold
 19

 20   2
          The EB5 Investors hold Class B Units of membership in Beach Orangethorpe Hotel, LLC
 21       (“BOH”). As more fully described in paragraph 6 of the Motion (as hereinafted defined), BOH is a
          prepetition secured lender to the Debtor and holds junior liens against the Hotel and the Leasehold
          Interest. Reid & Wise LLC does not serve as counsel to BOH, which is currently controlled by the
 22
          Guarantors due to the Guarantors indirect ownership of Class A Units of membership in BOH.
 23   3
          Capitalized terms that are used and not otherwise defined herein shall have the meaning ascribed to
          such terms in the Motion.
 24   4
          The Stipulation is annexed as Exhibit 1 to the Motion.
 25   5
          Stipulation §2. Although it is contrary to the EB5 Investors’ interpretation of section 2 of the
          Stipulation, it can be argued that the Court’s approval of the Stipulation will result in the scheduling
 26       of the auction for September 30, 2021, notwithstanding that a bidding procedures motion has not
          yet been filed. Accordingly, the EB5 Investors file this Limited Response out of an abundance of
 27       caution to preserve their rights to dispute the sale timeline.
      6
          Stipulation §8.
 28



                                                            2
Case 8:21-bk-10525-ES       Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23                Desc
                             Main Document     Page 3 of 7


  1   membership units in BOH, which is a prepetition lender to the Debtor that is secured by junior
  2   liens on the Debtor’s assets. Therefore, the EB5 Investors will be wiped out and receive no
  3
      recovery if the proceeds from the 363 sale are less than the amount that the Stipulation sets forth
  4
      for Shady Bird’s claim. While the EB5 Investors are not necessarily opposed to a 363 sale, it is
  5
      imperative that the sales process be entirely robust in terms of the length of the marketing
  6

  7   process and the time for potential bidders to perform due diligence. Currently, the EB5 Investors

  8   and other parties in interest have no idea as to what marketing efforts have been undertaken

  9   either prepetition or postpetition. Despite the clear absence of answers to those basic questions,
 10
      the Stipulation Parties are seeking to establish an aggressive timeline for the auction even though
 11
      a bidding procedures motion has not yet been filed.
 12
              3.     Accordingly, the EB5 Investors respectfully request that this Court deny approval
 13
      of the Stipulation unless the Stipulation is approved pursuant to an Order that provides that,
 14

 15   notwithstanding anything to the contrary in the Stipulation, the EB5 Investors shall have the right

 16   to (i) object to any sale timeline upon the subsequent motion of any party to establish bidding
 17   procedures, and (ii) object to the validity and amount of Shady Bird’s claim.
 18
      I.     The Stipulation Cannot be Used to Bypass the Requirements Under the Local Rules
 19          to Establish Bidding Procedures

 20           4.     Paragraph 2 of the Stipulation sets forth certain bidding procedures, including,
 21   how a bidder becomes qualified, the bid deadline, and even the auction date. However, Local
 22
      Rule 6004-1(b)(2) for the United States Bankruptcy Court for the Central District of California
 23
      (the “Local Rules”) clearly provides that any proposed bidding procedures must be accompanied
 24
      by a description of the “marketing efforts undertaken and the anticipated marketing plan[.]”
 25

 26   That the Local Rules set forth such a requirement is hardly surprising. Without that information,

 27   the Court and parties in interest are without any basis to determine whether the marketing

 28



                                                       3
Case 8:21-bk-10525-ES       Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23                 Desc
                             Main Document     Page 4 of 7


  1   process was reasonably calculated to maximize value for the benefit of all stakeholders or
  2   whether the time frame proposed for the sale is sufficient. On the basis of Local Rule 6004-
  3
      1(b)(2) alone, the request of the Stipulation Parties to have the auction occur on September 30,
  4
      2021 must be denied. The approval of timelines relating to a 363 sale should be considered by
  5
      the Court upon a proper motion to establish bidding procedures rather than pursuant to a
  6

  7   stipulation between a handful of parties in the case.

  8           5.     However, even if certain bidding procedures can be established pursuant to a

  9   stipulation, the EB5 Investors submit that conducting an auction in this case on September 30,
 10
      2021 is premature and the auction should be delayed by several months. It is not the case that
 11
      the collateral here is the proverbial melting ice cube that would justify an expeditious sale. Cf.
 12
      In re Lionel Corp., 722 F2d 1063, 1071 (2d Cir. 1983) (in deciding whether to authorize a 363
 13
      sale, courts must consider, “most importantly perhaps, whether the asset is increasing or
 14

 15   decreasing in value.”). Notably, the Court in Lionel stated the following as to its prior decision

 16   in Sire Plan, which concerned the sale of a partially constructed hotel:
 17          [T]his Court's decision in Sire Plan was not hinged on an “emergency” or
             “perishability” concept. Lip service was paid to the argument that a partially
 18
             constructed building is a “wasting asset;” but the real justification for
 19          authorizing the sale was the belief that the property's value depended on
             whether a hotel could be built in time for the World's Fair and that an
 20          advantageous sale after the opening of the World's Fair seemed unlikely.
             Thus, the reason was not solely that a steel skeleton was deteriorating, but
 21          rather that a good business opportunity was presently available, so long as
 22          the    parties    could    act    quickly.    In    such  cases     therefore
             the bankruptcy machinery should not straightjacket the bankruptcy judge so
 23          as to prevent him from doing what is best for the estate.

 24   Lionel Corp., 722 F2d at 1069 (citing In re Sire Plan, Inc., 332 F.2d 497 (2d Cir.1964)).
 25           6.     Here, the Debtor’s hotel has been under construction since 2016.7 Extending the
 26
      sale timeline by several months will not adversely affect the value of the property. In fact, the
 27

 28



                                                       4
Case 8:21-bk-10525-ES             Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23              Desc
                                   Main Document     Page 5 of 7


  1   additional time may actually increase the value of the property as market conditions improve
  2   after the Covid pandemic and the current wave of the Delta variant subsides. Absent a
  3
      compelling business justification, there is no reason why the auction has to occur on an overly
  4
      expeditious timeframe. The EB5 Investors are not necessarily opposed to a sales process, but the
  5
      process must be robust and must be reasonably calculated to produce the highest and best offer
  6

  7   for the benefit of all stakeholders. Accordingly, to the extent that the Stipulation seeks to

  8   establish September 30, 2021 as the auction date, the Stipulation cannot be approved.

  9   II.       Parties in Interest Should Have the Ability to Object to the Claim of Shady Bird,
                Notwithstanding the Stipulation
 10

 11              7.      The Stipulation appears to effectively allow the claim of Shady Bird in an amount

 12   that will be no less than $32,926,074 as of September 30, 2021.8 Even if the Debtor is bound by

 13   the terms of the Stipulation and will no longer have the ability to object to Shady Bird’s claim
 14
      upon the approval of the Stipulation, other parties in interest should have the opportunity to
 15
      object to Shady Bird’s claim. The ability of a party in interest (other than the debtor) to object to
 16
      another creditor’s claim is entirely consistent with the claims resolution process that is
 17
      contemplated in the Bankruptcy Code. See 11 U.S.C. § 502(a) (“A claim or interest, proof of
 18

 19   which is filed under section 501 of this title, is deemed allowed, unless a party in interest . . .

 20   objects.”) (emphasis added). That parties in interest have a meaningful ability to object to Shady
 21   Bird’s claim is even more appropriate in this case given that a statutory committee of unsecured
 22
      creditors was never appointed. The EB5 Investors did not even have a cursory opportunity to
 23
      review Shady Bird’s claim because the Motion to approve the Stipulation was filed on July 22,
 24
      2021, and the deadline to object to the Stipulation was only seven days later (i.e., July 29,
 25

 26
 27   7
            Motion ¶4.
      8
            See Stipulation §8.
 28



                                                         5
Case 8:21-bk-10525-ES            Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23                  Desc
                                  Main Document     Page 6 of 7


  1   2021).9 The EB5 Investors merely seek a fair opportunity to protect their rights given that no
  2   creditors’ committee was appointed in this case and the Stipulation Parties are seeking to
  3
      essentially fix and allow Shady Bird’s claim and proceed with a 363 sale at a break neck pace
  4
      pursuant to a stipulation that involves certain releases that Shady Bird is providing to the
  5
      Guarantors. Under the circumstances, the EB5 Investors should be afforded ample opportunity
  6

  7   to protect their rights.

  8             8.    Therefore, any Order approving the Stipulation must provide that,

  9   notwithstanding anything to the contrary in the Stipulation, the EB5 Investors shall have the right
 10
      to object to the validity and amount of Shady Bird’s claim. The EB5 Investors remain open to
 11
      consensually resolving their dispute with the Stipulation Parties prior to the hearing on the
 12
      Motion.
 13

 14

 15

 16                                 [Remainder of Page Intentionally Left Blank]
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27
      9
          See Motion at 4 (objections to the Stipulation are due “no later than fourteen (14) days before the
 28       date of the hearing on the Motion.”). The Motion is scheduled to be heard on August 12, 2021.




                                                           6
Case 8:21-bk-10525-ES       Doc 200 Filed 07/30/21 Entered 07/30/21 15:21:23                   Desc
                             Main Document     Page 7 of 7


  1                                              CONCLUSION
  2       For all of the foregoing reasons, the EB5 Investors respectfully request that this Court deny
  3
      approval of the Stipulation unless the Stipulation is approved pursuant to an Order that provides
  4
      that, notwithstanding anything to the contrary in the Stipulation, the EB5 Investors and other
  5
      parties in interest shall have the right to (i) object to any sale timeline upon the subsequent
  6

  7   motion of any party to establish bidding procedures, and (ii) object to the validity and amount of

  8   Shady Bird’s claim.

  9
      Dated: New York, New York
 10         July 29, 2021
 11
                                                               By: /s/ Edward Wu
 12                                                                Robert K. Lu
                                                                   Edward Wu
 13
                                                                    REID & WISE LLC
 14                                                                 633 West 5th Street, 26th Floor
                                                                    Los Angeles, CA 90071
 15                                                                 619-300-1849
 16                                                                 REID & WISE LLC
                                                                    One Penn Plaza, Suite 2015
 17                                                                 New York, New York 10119
                                                                    Tel: (212) 858-9968
 18

 19                                                                 Attorneys for the EB5 Investors
 20

 21

 22

 23

 24

 25

 26
 27
         Therefore, the objection deadline is July 29, 2021.
 28



                                                          7
